UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 . o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-51763 COMCAM INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 23-2976562 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1140 McDermott Drive, West Chester, Pennsylvania 19380 (Address of principal executive offices) (Zip Code) (610) 436-8089 (Registrants telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.0001 par value (the only class of voting stock), at August 16, 2010, was . TABLE OF CONTENTS PART I  FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 4 Unaudited Consolidated Statements of Operations for the three and six month periods ended June 30, 2010 and June 30, 2009 5 Unaudited Consolidated Statements of Cash Flows for the six month periods ended June 30, 2010 and June 30, 2009 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4T. Controls and Procedures 17 PART II  OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Index to Exhibits 27 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS As used herein, the terms Company, we, our, and us refer to ComCam International, Inc., a Delaware corporation, unless otherwise indicated. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 COMCAM INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, 2010 2009 (Unaudited) (Audited) ASSETS Current assets: Cash $ 321,945 217,783 Accounts receivable 894,285 1,190,927 Costs and estimated earnings in excess of billings on uncompleted contracts 28,967 1,874 Prepaid expenses 9,568 9,595 Note receivable - 36,667 Total current assets 1,254,765 1,456,846 Property and equipment, net 131,787 110,842 Intangible assets, net 507,545 700,502 Other assets 25,109 10,806 Total assets $ 1,919,206 2,278,996 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 386,051 711,734 Accrued expenses 160,787 259,439 Billings in excess of costs and estimated earnings on uncompleted contracts 407,642 468,938 Related party payables - 36,667 Current portion of long-term debt 1,037,838 1,766,568 Total current liabilities 1,992,318 3,243,346 Long-term debt 465,000 - Total liabilities 2,457,318 3,243,346 Commitments and contingencies Stockholders' deficit: Preferred stock, $.0001 par value; 2,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized, 12,483,618 and 6,982,640 shares issued and outstanding, respectively 1,248 698 Additional paid-in capital 6,803,658 5,316,303 Stock subscription receivable (1,000 ) (1,000 ) Accumulated deficit (7,342,018 ) (6,280,351 ) Total stockholders' deficit (538,112 ) (964,350 ) Total liabilities and stockholders' deficit $ 1,919,206 2,278,996 The accompanying notes are an integral part of these financial statements 4 COMCAM INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, 2010 2009 2010 2009 Revenues, net $ 550,984 9,800 1,498,524 16,510 Cost of revenues 488,435 3,000 1,199,113 3,000 Gross profit 62,549 6,800 299,411 13,510 Operating expenses: General and administrative expenses 822,990 63,398 1,315,461 115,559 Research and development expenses 2,887 50 5,975 50 825,877 63,448 1,321,436 115,609 Loss from operations (763,328 ) (56,648 ) (1,022,025 ) (102,099 ) Other income (expense): Interest income 151 - 570 - Interest expense (26,266 ) (21,115 ) (53,937 ) (42,825 ) Debt extinguishment income 13,725 - 13,725 - (12,390 ) (21,115 ) (39,642 ) (42,825 ) Loss before provision for income taxes (775,718 ) (77,763 ) (1,061,667 ) (144,924 ) Provision for income taxes - Net loss $ (775,718 ) (77,763 ) (1,061,667 ) (144,924 ) Net loss per common share - basic and diluted $ (0.08 ) (0.02 ) (0.12 ) (0.04 ) Weighted average common and common equivalent shares 9,309,403 4,139,092 8,500,097 3,918,946 The accompanying notes are an integral part of these financial statements 5 COMCAM INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2010 and 2009 2010 2009 Cash flows from operating activities : Net loss $ (1,061,667 ) (144,924 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 375,000 - Depreciation and amortization 210,925 6,342 Loss on disposal of assets 10,449 - (Increase) decrease in: Accounts receivable 296,642 - Prepaid expenses 27 - Related party receivable - (8,470 ) Costs and estimated earnings in excess of billings on uncompleted contracts (27,093 ) - Other assets (14,303 ) - Increase (decrease) in: Accounts payable (192,183 ) 23,560 Accrued expenses 81,253 97,950 Related party payables - (2,120 ) Billings in excess of costs and estimated earnings on uncompleted contracts (61,296 ) - Net cash used in operating activities (382,246 ) (27,662 ) Cash flows from investing activities : Payments received on note receivable 36,667 - Purchase of property and equipment (49,362 ) - Net cash used in investing activities (12,695 ) - Cash flows from financing activities : Payments on related party payable (36,667 ) - Payments on long-term debt (138,730 ) - Issuance of common stock 674,500 44,000 Net cash provided by financing activities 499,103 44,000 Net increase in cash 104,162 16,338 Cash, beginning of period 217,783 1,024 Cash, end of period $ 321,945 17,362 The accompanying notes are an integral part of these financial statements 6 COMCAM INTERNATIONAL, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 1  Organization and Summary of Significant Accounting Policies Organization The consolidated financial statements consist of Comcam International, Inc. (Comcam) and its wholly owned subsidiary Pinnacle Integrated Systems, Inc. (Pinnacle). Collectively, these entities are referred to as the Company. Comcam was organized under the laws of the state of Delaware on September 19, 1998. The Companys operations consist primarily of the research and development of advanced compact video systems that utilize built-in digital compression technology. Pinnacle is a security systems integrator focused on correctional facilities across the United States, providing turnkey system design and installation, maintenance contracts, and field support technicians. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by management in accordance with the instructions in Form 10-Q and, therefore, do not include all information and footnotes required by generally accepted accounting principles and should, therefore, be read in conjunction with the Companys Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. These statements do include all normal recurring adjustments which the Company believes necessary for a fair presentation of the statements. The interim operations are not necessarily indicative of the results to be expected for the full year ended December 31, 2010. Additional Footnotes Included By Reference Except as indicated in the following Notes, there have been no other material changes in the information disclosed in the notes to the financial statements included in the Companys Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. Therefore, those footnotes are included herein by reference. Note 2  Going Concern As of June 30, 2010, the Company has negative working capital, a stockholders deficit, and has incurred losses since inception. These factors taken alone raise substantial doubt about the Companys ability to continue as a going concern. However, management is in the process of procuring additional financing to expand marketing efforts and product development which actions, if successful, will enable the Company to continue as a going concern. Nevertheless, there can be no assurance that sufficient financing will be available to the Company to successfully pursue its marketing and product development efforts. 7 COMCAM INTERNATIONAL, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 3  Long-Term Debt Long-term debt consists of the following: June 30, December 31, 2010 2009 (Unaudited) (Audited) Note payable to Robert Betty, bearing interest at 3%, secured by the common stock and assets of Pinnacle, and due in five monthly installments of $200,000, beginning February 15, 2010. The Company is in default of the agreement. $ 861,270 1,000,000 Notes payable to Paul Higbee, bearing interest at 8%, due March 2012, secured by the intellectual property of the Company. 465,000 465,000 Unsecured note payable to Global Megatrend, bearing interest at 7.5% and due on demand. The note may be converted to common shares of the Company, at the option of the holder, based on certain terms related to outstanding shares and per share prices. The Company is in default of the agreement. 176,568 176,568 Convertible debenture to HNI, LLC of $125,000 bearing interest at 12%, and due on demand. - 125,000 1,502,838 1,766,568 Less current portion (1,037,838 ) (1,766,568 ) $ 465,000 - Note 4  Stock Benefit Plans As of May 18, 2010 the Company terminated its previous stock benefit plan established on May 3, 2007. On May 28, 2010 the Company adopted a new stock benefit plan (the Plan) whereby it may issue common stock or grant common stock options to employees or other individuals, including consultants or advisors, who contribute to the Companys success. A total of 2,000,000 shares of common stock are subject to the Plans provisions. As of June 30, 2010 no stock options have been granted under the Plan. A certain number of shares were issued in relation to the Plan (see Notes 5 and 6). 8 COMCAM INTERNATIONAL, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 5  Supplemental Cash Flow Information During the six months ended June 30, 2010, the Company: Issued 1,363,930 shares of common stock in exchange for $438,405 of long-term debt, accounts payable, and accrued expenses. Issued 1,500,000 shares of common stock for services rendered to the Company in the amount of $375,000. Issued 2,698,000 shares of common stock in exchange for $674,500 in cash. Recognized debt extinguishment income of $13,725 from the discharge of certain accounts payable. During the six months ended June 30, 2010 and 2009, cash paid for interest was $11,105 and $0, respectively. Note 6  Subsequent Events The Company has evaluated subsequent events from the balance sheet date through the date the financial statements were issued. Except for the event discussed below, the Company is not aware of any subsequent events which would require recognition or disclosure in the financial statements. During July 2010, the paid $10,000 and issued 30,000 shares of common stock to a consultant in payment of a June 30, 2010 balance due of $25,000. Note 7  Recent Accounting Pronouncements In April 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-13, Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades (ASU 2010-13). ASU 2010-13 addresses the classification of a share-based payment award with an exercise price denominated in the currency of a market in which the underlying equity security trades. FASB Accounting Standards Codification (ASC) Topic 718 was amended to clarify that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entitys equity securities trade shall not be considered to contain a market, performance, or service condition. Therefore, such an award is not to be classified as a liability if it otherwise qualifies for equity classification. The amendments in ASU 2010-13 are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010, with early application permitted. We do not anticipate that the adoption of this guidance will have a material impact on our financial position and results of operations. In February 2010, the FASB issued ASU No. 2010-09, Amendments to Certain Recognition and Disclosure Requirements (ASU 2010-09), which amends ASC Topic 855, Subsequent Events. The amendments to ASC Topic 855 do not change existing requirements to evaluate subsequent events, but: (i) defines a SEC Filer, which we are; (ii) removes the definition of a Public Entity; and (iii) for SEC Filers, reverses the requirement to disclose the date through which subsequent events have been evaluated. ASU 2010-09 was effective for us upon issuance. This guidance did not have a material impact on our financial position and results of operations. 9 COMCAM INTERNATIONAL, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 7  Recent Accounting Pronouncements (continued) In January 2010, the FASB issued ASU No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06). ASU 2010-06 requires new disclosures for (i) transfers of assets and liabilities in and out of levels one and two fair value measurements, including a description of the reasons for such transfers and (ii) additional information in the reconciliation for fair value measurements using significant unobservable inputs (level three). This guidance also clarifies existing disclosure requirements including (i) the level of disaggregation used when providing fair value measurement disclosures for each class of assets and liabilities and (ii) the requirement to provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for level two and three assets and liabilities. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about activity in the roll forward for level three fair value measurements, which is effective for fiscal years beginning after December 15, 2010. The adoption of this guidance has not had a material impact on our financial position and results of operations. Management believes the impact of other recently issued standards and updates, which are not yet effective, will not have a material impact on the Companys consolidated financial position, results of operations, or cash flows upon adoption. 10 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this quarterly report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this report. Our fiscal year end is December 31. All information presented herein is based on the three and six month periods ended June 30, 2010. Discussion and Analysis Our financial condition and results of operations depend primarily on revenue generated from the sale of our products and specialized services in addition to our ability to realize additional debt or equity financing. We can provide no assurance that revenue going forward will provide sufficient cash flows to sustain our operations though revenue approximating that required to sustain operations is anticipated through our fiscal year end. Further, although we have no commitments for financing we remain in the process of procuring additional equity financing as we seek to redress any shortfall in cash flows to sustain operations while seeking to expand our business. Summary The Company is both a network solutions innovator and a provider of fusion technologies for security products and modern networks. Our proprietary digital wireless camera systems and security integration solutions address complex command-and-control applications for rapid-deployment military situations, borders, ports, airports, and detention facilities. Our video fusion platform adds next generation, real-time, interactive command-and-control capabilities to legacy security systems for greater performance at lower cost. The platform seamlessly integrates a suite of analytics and third-party security solutions to improve real-time decision making for critical events over any wireless network. We accomplish this through the sale or licensing of: i) intelligent camera and micro-server devices, ii) a suite of software and software toolkits for command-and-control, mobile display, and storage/data management, and iii) specialized "Intelligent Video Analysis" software applications using biometrics, sensors, motion detection/tracking, access control, and other functions. The Companys applications have been deployed with the Department of Defense (DOD), Federal Bureau of Investigation (FBI), Immigration & Customs Enforcement (ICE), and many other law enforcement and intelligence agencies in addition to businesses across a wide range of industries. On our own or working with prime government contractors like DRS, Motorola, and Siemens, our products are deployed in such diverse locales as the John F. Kennedy International Airport, isolated sections of the Texas-Mexico border, and remote mountain passes in Afghanistan. 11 Our business expanded in 2009 with our acquisition of Pinnacle Integrated Systems, Inc. (Pinnacle), a security systems integrator of correctional facilities across the United States. Pinnacle provides turnkey system design and installation, maintenance contracts, and field support technicians. As a systems integrator Pinnacle can take the role of the prime contractor or can play a key support role to leading government integrators. Over the past three years Pinnacle has completed more than 15 projects, with the largest topping $4.2 million, utilizing a skill set and the resources to successfully complete projects in the $10-$15 million range. Results of Operations During the six month period ended June 30, 2010, we were engaged in (i) the ongoing development and sale of our Internet Protocol remote control platform cameras, micro servers, associated software, and unique end-to-end network solutions, (ii) providing turnkey system design and installation, maintenance contracts, and field support technicians through Pinnacle, (iii) entering into a joint venture agreement intended to offer a turnkey franchise management system as a monthly service to the restaurant industry, and (iv) satisfying continuous public disclosure requirements. Revenue Revenue for the three months ended June 30, 2010, increased to $550,984 from $9,800 for the three months ended June 30, 2009. Revenue for the six months ended June 30, 2010, increased to $1,498,524 from $16,510 for the six months ended June 30, 2009. The increase in revenue over the comparable periods is primarily due to Pinnacles sales in the current periods. We expect to increase revenues in future periods through an increase in (i) Pinnacles sales to correction facilities and (ii) sales of our next generation video products. Cost of revenue for the three months ended June 30, 2010, was $488,435 compared to $3,000 for the three months ended June 30, 2009. Cost of revenue for the six months ended June 30, 2010, was $1,199,113 compared to $3,000 for the six months ended June 30, 2009. The increase in the cost of revenue in the current periods can be primarily attributed to the increase in costs of materials sold. We expect costs of revenue to increase in future periods with a corresponding increase in sales of our products. Gross profit for the three months ended June 30, 2010, increased to $62,549 from $6,800 for the three months ended June 30, 2009. Gross profit for the six months ended June 30, 2010, increased to $299,411 from $13,510 for the six months ended June 30, 2009. The increase in gross profit over the comparable periods is primarily attributable to increases in revenue. We expect that gross profit will increase in the near term and that gross profit as a percentage of revenue will remain relatively constant in future periods. Expenses Operating expenses for the three months ended June 30, 2010, increased to $825,877 from $63,448 for the three months ended June 30, 2009. Operating expenses for the six months ended June 30, 2010, increased to $1,321,436 from $115,609 for the six months ended June 30, 2009. The increase in operating expenses over the comparative periods is primarily attributable to an increase in general and administrative expenses to $822,990 from $63,398 for the three month periods and $1,315,461 from $115,559 for the six month periods. The increase in operating expenses for the six months ended is approx $1,206,000 which includes about $489,000 in Pinnacle operating expenses; about $375,000 in a non-occurring expense for professional services paid by issuing common stock; $219,000 in other professional or consulting fees; and approx $123,000 in other miscellaneous expenses. Research and development expenses increased to $2,887 from $50 over the three month periods and to $5,975 from $50 over the six month periods. Since $375,000 of year to date operating expenses are from stock issued for services, we expect operating expenses to decrease in future periods. 12 Depreciation and amortization expenses for the six months ended June 30, 2010 and 2009 were $210,925 and $6,342, respectively. The increase in depreciation and amortization expenses in the six month period ended can be attributed to the addition of fixed assets owned by Pinnacle as well as the amortization of intangible assets related to the acquisition of Pinnacle. Other Income (Expense) Interest income for the three months ended June 30, 2010, was $151 as compared to $0 for the three months ended June 30, 2009. Interest income for the six months ended June 30, 2010, was $570 as compared to $0 for the six months ended June 30, 2009. Interest expense for the three months ended June 30, 2010, increased to $26,266 from $21,115 for the three months ended June 30, 2009. Interest expense for the six months ended June 30, 2010, increased to $53,937 from $42,825 for the six months ended June 30, 2009. The Company expects that losses from interest expense will fluctuate over future periods as management strives to reduce debt though occasionally may incur debt. Net Losses Net losses for the three months ended June 30, 2010, increased to $775,718 from $77,763 for the three months ended June 30, 2009. Net losses for the six months ended June 30, 2010, increased to $1,061,667 from $144,924 for the six months ended June 30, 2009. The increase in losses over the comparative periods is primarily due to an increase in general and administrative expenses over the comparable periods that exceeded the increase in gross profit over the comparable periods. We expect to realize net losses to transition to net income in the third quarter of this year with an increase in sales in that period. Income Tax Expense (Benefit) The Company has an income tax benefit resulting from net operating losses to offset any future operating profit. The net operating loss carry forwards at June 30, 2010, was over $7,000,000. These will begin to expire in the year 2019. The amount of net operating loss carry forwards that can be used in any one year can be limited by significant changes in the ownership of the Company and by the applicable tax laws which are in effect at the time such carry forwards are utilized. Impact of Inflation The Company believes that inflation has had a negligible effect on operations over the past three years. We believe that we can offset inflationary increases in the cost of materials and labor by increasing sales and improving operating efficiencies. Capital Expenditures The Company made no significant capital expenditures on property or equipment for the three and six months ended June 30, 2010 or 2009. 13 Liquidity and Capital Resources The Company had a working capital deficit of $737,553 as of June 30, 2010 and of $1,786,500 as of December 31, 2009. The Company had current assets of $1,254,765 and total assets of $1,992,318 as of June 30, 2010. Current assets consisted primarily of cash totaling $321,945 and accounts receivable of $894,285. In additional to current assets, total assets also consisted primarily of intangible assets of $507,545 and property and equipment of $131,787. The Company had current liabilities of $1,992,318 and total liabilities of $2,457,318 as of June 30, 2010. Liabilities consisted primarily of accounts payable, accrued expenses, excess billings, the current portion of long-term debt, and long-term debt. Cash flows used in operating activities were $382,246 for the six months ended June 30, 2010, as compared to $27,662 for the six months ended June 30, 2009. The increase in cash flows used in operating activities over the comparative periods can be primarily attributed to the increase in net losses and the adjustment from decreases in accounts payable in the current period that were only partially offset by adjustments from a decrease in accounts receivable, depreciation and amortization, and common stock issued for services. We expect to continue to use cash flow in operating activities over the near term. Cash flows used in investing activities were $12,695 for the six months ended June 30, 2010, as compared to $0 for the six months ended June 30, 2009. Cash flows used in investing activities in the current period are from the purchase of property and equipment which was partially offset by payments received on a note receivable. The Company expects to continue to use cash flows in investing activities in future periods. Cash flows provided by financing activities were $499,103 for the six months ended June 30, 2010, as compared to $44,000 for the six months ended June 30, 2009. Cash flows provided by financing activities for the current period are attributable to the issuance of common stock for cash which was partially offset by a payment on long-term debt and payments on a related party payable. We may continue to provide cash flow from financing activities. We may not have sufficient current assets or operational cash flow to meet our obligations or satisfy cash needs through 2010. Sources for other prospective financings may consist of loans from shareholders, the sale of equity, or loans from other sources. Although we have funded our cash needs from inception from revenue, sales of our equity, and a series of debt transactions we can provide no assurance that we will be able to obtain sufficient financing. If we are unable to increase our cash flows from operating activities or obtain sufficient financing, we may not be able to continue operations. The Company has no lines of credit or other bank financing arrangements. The Company has no commitments for future capital expenditures that were material at June 30, 2010. The Company has a 2010 Benefit Plan registered under Form S-8 pursuant to which it could issue or option shares of its common stock to employees, directors, officers, consultants or advisors on the terms and conditions set forth therein. As of June 30, 2010, 2,000,000 shares remained available for issuance or grant under this plan. The Company has no current plans for the purchase or sale of any plant or equipment. The Company has no current plans to make any changes in the number of employees. The Company does not expect to pay cash dividends in the foreseeable future. 14 Off-Balance Sheet Arrangements As of June 30, 2010, the Company has no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to stockholders. Going Concern The Companys auditors have expressed an opinion as to our ability to continue as a going concern as a result of an accumulated deficit of $6,280,351 as of December 31, 2009, which deficit has increased to $7,342,018 as of June 30, 2010. Our ability to continue as a going concern is subject to the ability of the Company to transition to net income as anticipated for the third quarter of 2010 and/or obtaining the necessary funding from outside sources. Managements plan to address the Companys ability to continue as a going concern includes (i) increases in revenue; (ii) decreases in general and administrative costs; (iii) financing from private placement sources; and (iv) converting outstanding debt to equity. Although the Company believes that it will be able to remain a going concern, through the methods discussed above, there can be no assurances that such methods will prove successful. Critical Accounting Policies In Note 1 to the audited financial statements for the years ended December 31, 2009 and 2008, included in our Form 10-K, the Company discussed those accounting policies that are considered to be significant in determining the results of operations and its financial position. The Company believes that the accounting principles utilized by it conform to accounting principles generally accepted in the United States. The preparation of financial statements requires Company management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, the Company evaluates estimates. The Company bases its estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition The Company generates revenues from product sales, consulting, installation of security systems, and support and maintenance contracts. The Companys revenue recognition policy is as follows: Development and Delivery of Security Systems - Profits on long-term contracts are recorded primarily using the percentage of completion method for individual contracts. Estimated percentage of completion is determined on the basis of total costs expended as a percentage of total estimated costs. As the Company's long-term contracts extend over one or more years, revisions in cost and profit estimates are reflected in the accounting period that the revisions become known. Because of inherent uncertainties in estimating costs, it is at least reasonably possible that the estimates used will change within the near term. o Contract costs include all direct materials, labor, and other costs. General and administrative costs are charged to expense as incurred. At the time a loss on a contract is expected, the entire amount of the estimated loss is recognized. 15 o The asset, "Costs and estimated earnings in excess of billings on uncompleted contracts," represents revenues earned in excess of amounts billed. The liability, "Billings in excess of costs and estimated earnings on uncompleted contracts," represents billings in excess of revenues earned. Support and Maintenance Revenue  Revenue from support and maintenance agreements is recognized ratably over the term of the agreement, which in most instances is one year. Service Revenue  Revenue from system upgrades is recognized as the services are performed. Revenue from training and development services is recognized as the services are performed. Product Sales Revenue  Revenue from product sales is recognized at the time the product is shipped and invoiced and collectibility is reasonably assured. The Company believes that revenue should be recognized at the time of shipment as title passes to the customer at the time of shipment. Consulting Revenue  Revenues from consulting services are recognized when a consulting agreement is executed that establishes the amount and scope of service to be provided, the consulting services have been performed, and the Company has no additional rescission, refund, or customer satisfaction requirements, and collectibility of the amount billed is reasonably assured. Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition The statements contained in the section titled Managements Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this current report, with the exception of historical facts, are forward-looking statements. Forward-looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: our anticipated financial performance; the sufficiency of existing capital resources; our ability to raise additional capital to fund cash requirements; uncertainties related to our business; increases in revenues; the volatility of the stock market and; general economic conditions. We wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated including the factors set forth in the section entitled Risk Factors included elsewhere in this report. We also wish to advise readers not to place any undue reliance on the forward-looking statements contained in this report, which reflect our beliefs and expectations only as of the date of this report. We assume no obligation to update or revise these forward-looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other than as required by law. 16 Stock-Based Compensation We have adopted Accounting Standards Codification Topic (ASC) 718, (formerly SFAS No.123) (revised 2004) (SFAS No. 123R), Share-Based-Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We account for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with ASC 505. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services. Recent Accounting Pronouncements Please see Note 7 to our consolidated financial statements for recent accounting pronouncements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 4T. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In connection with the preparation of this report on Form 10-Q, an evaluation was carried out by the Companys management, with the participation of the chief executive officer and the chief financial officer, of the effectiveness of the Companys disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (Exchange Act)). Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commissions rules and forms and that such information is accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Based on that evaluation, the Companys management concluded, as of the end of the period covered by this report, that the Companys disclosure controls and procedures were effective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and that such information was accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Changes in Internal Control over Financial Reporting There have been no changes in internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) during the period ended June 30, 2010 that materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. 17 PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS In October 2009, Park Valley Associates II, LP filed a Writ of Execution in the Court of Common Pleas of Delaware County, Pennsylvania, Case #08-016724 against the Company in order to garnish its bank accounts charging a balance due of $191,827 and costs of $9,591 in connection with the Companys failure to pay rent. The parties settled the outstanding amount due on June 30, 2010. ITEM 1A. RISK FACTORS The Companys operations and securities are subject to a number of risks. Below we have identified and discussed the material risks that we are likely to face. Should any of the following risks occur, they will adversely affect our business, financial condition, and/or results of operations as well as the future trading price and/or the value of our securities. Risks Related to the Companys Business THE COMPANYS ABILITY TO CONTINUE AS A GOING CONCERN IS IN QUESTION The Companys auditors included an explanatory statement in their report on our consolidated financial statements for the years ended December 31, 2009 and 2008, stating that there are certain factors which raise substantial doubt about the Companys ability to continue as a going concern. These factors include limited revenue generating activities in place, and losses since inception. THE COMPANY HAS A HISTORY OF LOSSES AND MAY INCUR LOSSES FOR THE FORESEEABLE FUTURE The Company had an accumulated deficit of over $7,000,000 as of June 30, 2010. We do not expect to achieve profitability in the next twelve months and can provide no assurances that we will ever achieve profitability or in the event that we do achieve profitability that we will be able to sustain that profitability over time. IF THE COMPANY DOES NOT GENERATE SUFFICIENT CASH FLOW FROM OPERATIONS AND IS UNABLE TO OBTAIN ADDITIONAL CAPITAL TO OPERATE ITS BUSINESS, WE MAY NOT BE ABLE TO EFFECTIVELY CONTINUE OPERATIONS As of June 30, 2010, the Company had a working capital deficit of $737,553. We do not expect to generate sufficient cash flow from operations to cover our expenditures until the third quarter of 2010. Until the point at which cash flow from operations match expenditures we will have to obtain additional working capital from debt or equity placements to effectively continue our operations. However, we have no commitment for the provision of additional working capital. Should we be unable to secure additional capital to cover our short fall in cash flow, such condition would cause us to reduce expenditures which could have a material adverse effect on our business. 18 THE COMPANY MAY NOT BE SUCCESSFUL IN INTEGRATING THE BUSINESS OPERATIONS OF PINNACLE INTO OUR BUSINESS OPERATIONS, STIFLING GROWTH AND DISRUPTING OUR BUSINESS. The Companys recent acquisition of Pinnacle involves the integration of companies that have previously operated independently. Successful integration will depend on our ability to consolidate operations and procedures and to integrate Pinnacles management team with our own. If we are unable to do so, we may not realize the anticipated potential benefits of the acquisition, our business development could be stifled, and results of operations may suffer. Difficulties could include the loss of key employees, the disruption of Pinnacles ongoing businesses, and possible inconsistencies in standards, controls, procedures and policies. THE COMPANY MAY NOT BE ABLE TO DEVELOP NEW PRODUCTS We have historically had difficulty producing our products because of cash flow shortages. Though we have recently resumed the production of our products, our future success depends in a significant part on our ability to evolve our hardware and software and to develop and introduce new products and technologies in response to market demands. If adequate funds are not available, the Companys ability to develop or enhance products and services or otherwise respond to competitive pressures would be significantly limited. THE VIDEO MONITORING SURVEILLANCE INDUSTRY IS SUBJECT TO RAPID TECHNOLOGICAL CHANGE AND THE COMPANY'S PRODUCTS COULD BECOME OBSOLETE AT ANY TIME Evolving technology, updated industry standards, and frequent new product and service introductions characterize the video surveillance systems and security integration services markets; our products could become obsolete at any time. Competitors could develop products similar to or better than our own, finish development of new technologies in advance of the Companys research and development, or be more successful at marketing new products, any of which factors may hurt our prospects for success. THE MARKET ACCEPTANCE OF THE COMPANYS PRODUCTS IS CRITICAL TO THE COMPANYS GROWTH The Company generates revenue from the design and sale of video surveillance systems and security integration services; therefore, market acceptance of our products is critical. If our customers do not accept or purchase our products, then our revenue, cash flow and/or operating results will be negatively impacted. THE COMPANY COMPETES WITH LARGER AND BETTER-FINANCED CORPORATIONS Competition within the international market for video surveillance systems and security integration services is intense. While the Companys products are distinguished by next-generation innovations that are more sophisticated, flexible and cost effective than many competitive products currently in the market place, a number of entities offer video surveillance systems, and new competitors may enter the market in the future. Some of our existing and potential competitors have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do, including well known multi-national corporations. 19 THE COMPANY IS LARGELY DEPENDENT UPON FEW CUSTOMERS We have in the past, and may in the future, lose our customers or a substantial portion of our business with one or more major customers. If we do not sell products to our existing customers in the quantities anticipated, or if our customers reduce or terminate their relationships with us, market perception of our products and technology, growth prospects, and financial condition and results of operations could be harmed. Any termination of our relationship with our largest customers or any other customers could materially reduce our revenue. THE COMPANY DEPENDS UPON LIMITED SOURCE SUPPLIERS The Company utilizes third party electronic assemblers for its board sets which the Company final assembles in its West Chest Pennsylvania facility. Many components are purchased from such source suppliers as Freescale Semiconductor, and Analog Devices, Inc. We anticipate that the Company will continue to depend upon one or few manufacturers, as well as a limited number of source suppliers, which dependence, reduces the level of control we have and exposes us to significant risks such as inadequate capacity, late delivery, substandard quality and higher prices, all of which could adversely affect the Companys business. THE COMPANYS SUCCESS DEPENDS ON THE COMPANYS ABILITY TO ATTRACT AND RETAIN KEY PERSONNEL The Companys future success will depend substantially on the continued service and performance of Don Gilbreath, Robert Betty and other key personnel. We have relatively few senior personnel, and so the loss of Don Gilbreath, Robert Betty or any other key employees could have a material adverse effect on the Companys business prospects, financial condition and results of operations. Our future success also depends on the Companys ability to identify, attract, hire, train, retain and motivate technical, managerial and sales personnel. Competition for such personnel is intense, and we cannot assure that we will succeed in attracting and retaining such personnel. Our failure to attract and retain the necessary technical, managerial and sales personnel could have a material adverse effect on our business prospects, financial condition and results of operations. MISAPPROPRIATION OF PROPRIETARY RIGHTS OR CLAIMS OF INFRINGEMENT OR LEGAL ACTIONS RELATED TO INTELLECTUAL PROPERTY COULD ADVERSELY IMPACT THE COMPANY'S FINANCIAL CONDITION The Company's success depends significantly on protecting proprietary technology. Despite the Company's efforts to protect its proprietary rights, unauthorized parties may attempt to copy or otherwise obtain and use our technology or products. Monitoring unauthorized use of the Company's technology is difficult, and we cannot be certain that the steps we have taken will prevent misappropriation of our technology, particularly in foreign countries where the laws may not protect our proprietary rights as fully as in the United States. In addition, from time to time, third parties may assert patent, copyright, trademark and other intellectual property rights claims against us with respect to existing or future products or technology. If there is a successful claim of infringement and the Company fails or is unable to develop non-infringing technology or license the infringed or similar technology on a timely basis, the Company's business and results of operations could be seriously harmed. 20 THE COMPANYS BUSINESS IS SUBJECT TO GOVERNMENTAL REGULATIONS International, national and local standards set by governmental regulatory authorities set the regulations by which communications are transmitted within and across respective territories. The Company's fixed and mobile digital video cameras and communication systems are subject to such regulation in addition to national, state and local taxation. Our products may be required to meet Federal Communications Commission approval, specifically for Classes A & B of Part 15 for the telephone related applications of our hardware products. Further, climate change legislation and greenhouse gas regulation is becoming increasingly ubiquitous. Although the Company successfully operates within current governmental regulations it is possible that regulatory changes could negatively impact our operations and cause us to diminish or cease operations. THE COMPANYS PRODUCTS ARE SUBJECT TO ENVIRONMENTAL LAWS New hazardous materials restrictions have been and are being sought in numerous jurisdictions worldwide. As these restrictions take effect, the Company may need to change the components it uses in certain key products. These components may be difficult to procure or more expensive than the components we currently use. As such, current and future environmental regulations could negatively impact our operations. Risks Related to the Companys Stock THE COMPANY MAY NEED TO RAISE ADDITIONAL CAPITAL TO FUND OPERATIONS WHICH COULD ADVERSELY AFFECT OUR SHAREHOLDERS The Company may need to raise additional capital to fund operations until such time as our revenues match our expenditures. We expect that revenue will match expenditures by or before 2011. Until the point at which cash flow from operations can match expenditures we may have to realize up to $3,000,000 additional capital for operations. Capital realized would be used for research and development expenses, marketing costs and general and administrative expenses. We have no commitment from any sources of financing to provide us with any needed capital requirements. Any equity financing will obligate us to issue additional shares of the Companys common stock which will result in dilution to existing shareholders. If we are unable to obtain sufficient capital, then we will need to restrict or even cease operations, which actions would adversely affect our shareholders. WE INCUR SIGNIFICANT EXPENSES AS A RESULT OF THE SARBANES-OXLEY ACT OF 2002, WHICH EXPENSES WILL CONTINUE TO NEGATIVELY IMPACT OUR FINANCIAL PERFORMANCE. We incur significant legal, accounting and other expenses as a result of the Sarbanes-Oxley Act of 2002, as well as related rules implemented by the Commission, which control the corporate governance practices of public companies. Compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002, has substantially increased our expenses and made some activities more time-consuming and costly than previously, which expenses continue to negatively impact our financial performance. THE COMPANYS STOCK PRICE IS VOLATILE The market price for our common stock is subject to significant volatility and trading volumes are low. Factors affecting the Companys market price could include: 21 the Companys perceived prospects; negative variances in our operating results, and achievement of key business targets; limited trading volume in shares of the Companys common stock in the public market; sales or purchases of large blocks of our stock; changes in, or the Companys failure to meet, earnings estimates; changes in securities analysts buy/sell recommendations; differences between our reported results and those expected by investors and securities analysts; announcements of new contracts by the Company or our competitors; announcements of legal claims against us; market reaction to any acquisitions, joint ventures or strategic investments announced by us or our competitors; developments in the financial markets; general economic, political or stock market conditions. In addition, our stock price may fluctuate in ways unrelated or disproportionate to our operating performance. The general economic, political and stock market conditions that may affect the market price of the Companys common stock are beyond our control. The market price of the Companys common stock at any particular time may not remain the market price in the future. In the past, securities class action litigation has been instituted against companies following periods of volatility in the market price of their securities. Any such litigation, if instituted against us, could result in substantial costs and a diversion of managements attention and resources. THE COMPANYS COMMON STOCK IS CURRENTLY DEEMED TO BE PENNY STOCK, WHICH MAKES IT MORE DIFFICULT FOR INVESTORS TO SELL THEIR SHARES. The Companys common stock is and will be subject to the penny stock rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than established customers complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If the Company remains subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for the Companys securities. If the Companys securities are subject to the penny stock rules, investors will find it more difficult to dispose of the Companys securities. 22 OUR INTERNAL CONTROLS OVER FINANCIAL REPORTING MAY NOT BE CONSIDERED EFFECTIVE IN THE FUTURE, WHICH COULD RESULT IN A LOSS OF INVESTOR CONFIDENCE IN OUR FINANCIAL REPORTS AND IN TURN HAVE AN ADVERSE EFFECT ON OUR STOCK PRICE. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management. If we are unable to continue to assert that our internal controls are effective, our shareholders could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On June 30, 2010, the Company authorized the issuance of 500,000 shares of common stock to Park Valley Associates II L.P., pursuant to a debt settlement agreement dated June 30, 2010, to convert a debt obligation of $133,419, valued at approximately $0.267 per share, pursuant to exemption provided by Section 4(2) of the Securities Act of 1933, as amended (Securities Act). The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction that did not involve a public offering; (2) there was one offeree; (3) the offeree stated an intention not to resell the stock; (4) there have been no subsequent or contemporaneous public offerings of the stock; (5) the stock was not broken down into smaller denominations; and (6) the discussions that lead to the issuance of the stock took place directly between the offeree and the Company. On June 30, 2010, the Company authorized the issuance of 1,500,000 shares of common stock to the following 11 officers, directors, employees and consultants for services rendered to the Corporation of $375,000 valued at $0.25 per share pursuant to exemption provided by Section 4(2) of the Securities Act: Name Shares Value Don Gilbreath 300,000 $ 75,000 Robert Betty 200,000 $ 50,000 Albert White 100,000 $ 25,000 Andy Finkel 50,000 $ 12,500 Carolyn Scheppner 50,000 $ 12,500 Ruairidh Campbell 100,000 $ 25,000 Pete Ianace 300,000 $ 75,000 Don Cavett 200,000 $ 50,000 Steve Stuart 100,000 $ 25,000 Greg Palmacci 50,000 $ 12,500 Amy Largent 50,000 $ 12,500 The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuances were isolated private transactions that did not involve a public offering; (2) there were limited offerees; (3) the offerees stated the intention not to resell the stock; (4) there have been no subsequent or contemporaneous public offerings of the stock; (5) the stock was not broken down into smaller denominations; and (6) the discussions that lead to the issuance of the stock took place directly between the offerees and the Company. 23 During the six month period ended June 30, 2010, the Company authorized the issuance of 2,698,000 shares of common stock to 31 persons or entities in exchange for $674,500 valued at $0.25 per share, pursuant to the exemption provided by Rule 506 of Regulation D of the Securities Act. No commission was paid in connection with this offering to the following individuals and entities: Investor Shares Consideration Michael P. Barbaro 100,000 $ 25,000 Michael J. Buckley 80,000 $ 20,000 Michal Bozek 20,000 $ 5,000 Timothy S. Calhoun 40,000 $ 10,000 Michael Carey 20,000 $ 5,000 Donald J. Carter, Jr. 100,000 $ 25,000 James B. Crowther, Jr. 104,000 $ 26,000 Hugh Jeffrey Gallagher 40,000 $ 10,000 Chris Hart 20,000 $ 5,000 John Hart 120,000 $ 30,000 Gene Hoggard 62,000 $ 15,500 James M. Huntley Jr. 100,000 $ 25,000 T. Jones 32,000 $ 8,000 Stephen K. Maurer 100,000 $ 25,000 Katherine O'Brien 80,000 $ 20,000 Louis C. Rose 410,000 $ 102,500 Gary Sansone 120,000 $ 30,000 Nancy Seale 100,000 $ 25,000 John R. Shand 40,000 $ 10,000 David Schay 100,000 $ 25,000 Charles R. Spinella 90,000 $ 22,500 Cory A. Strange 50,000 $ 12,500 Scott D. Strange 50,000 $ 12,500 Patricia H. Struzik 20,000 $ 5,000 Gabor Sztamentis 100,000 $ 25,000 Tempus Jets LLC 60,000 $ 15,000 Dan Traxler 40,000 $ 10,000 Mark S. Visosky 200,000 $ 50,000 Lou Wood 100,000 $ 25,000 Pamala Jo Ross Wood Trustee 100,000 $ 25,000 Louis Wood II 100,000 $ 25,000 The Corporation complied with the requirements of Rule 506 of Regulation D of the Securities Act by: (i) foregoing any general solicitation or advertising to market the securities; (ii) selling only to accredited investors; (iii) having not violated antifraud prohibitions with the information provided to the investors; (iv) being available to answer questions by the investors; and (v) issuing restricted securities to the investors. During the six months ended June 30, 2010 the Company authorized the issuance of 508,200 shares of common stock to Paul Higbee in exchange for the extinguishment of an accrued interest obligation of $127,050 valued at $0.25 per share due on certain promissory notes, pursuant to exemption provided by Section 4(2) of the Securities Act. 24 The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction that did not involve a public offering; (2) there was one offeree; (3) the offeree stated an intention not to resell the stock; (4) there have been no subsequent or contemporaneous public offerings of the stock; (5) the stock was not broken down into smaller denominations; and (6) the discussions that lead to the issuance of the stock took place directly between the offeree and the Company. On June 30, 2010, the Company authorized the issuance of 355,710 shares of common stock to HNI, LLC pursuant to a debt settlement agreement dated June 30, 2010, to convert a debt obligation of $177,855 valued at $0.50 per share, pursuant to exemption provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction that did not involve a public offering; (2) there was one offeree; (3) the offeree stated an intention not to resell the stock; (4) there have been no subsequent or contemporaneous public offerings of the stock; (5) the stock was not broken down into smaller denominations; and (6) the discussions that lead to the issuance of the stock took place directly between the offeree and the Company. On July 12, 2010, the Company authorized the issuance of 30,000 shares of common stock to Windstone Capitol Advisors, Inc., to settle $15,000 due on a letter of understanding and agreement dated May 4, 2010, valued at $0.50 per share, pursuant to exemption provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction that did not involve a public offering; (2) there was one offeree; (3) the offeree stated an intention not to resell the stock; (4) there have been no subsequent or contemporaneous public offerings of the stock; (5) the stock was not broken down into smaller denominations; and (6) the discussions that lead to the issuance of the stock took place directly between the offeree and the Company. ITEM 3. DEFAULTS ON SENIOR SECURITIES The Company has a note payable to Robert Betty, a director of the Company, which note is secured by the common stock and assets of Pinnacle. The Company is in default of the terms of the note with $861,270 remaining due. ITEM 4. (REMOVED AND RESERVED) Removed and reserved. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Exhibits required to be attached by Item 601 of Regulation S-K are listed in the Index to Exhibits on page 28 of this Form 10-Q, and are incorporated herein by this reference. 25 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ComCam International, Inc. /s/ Don Gilbreath By: Don Gilbreath Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer and Director Date August 16, 2010 26 EXHIBITS Exhibit Description 3 (i)* Amended and Restated Certificate of Incorporation of the Company (incorporated by reference to the Form 10-SB/A filed with the Commission on June 26, 2006). 3 (ii)* Bylaws of the Company (incorporated by reference to the Form 10-SB/A filed with the Commission on June 26, 2006). 10 (i)* Employment Agreement between the Company, ComCam, Inc. and Don Gilbreath dated June 22, 2005 (incorporated by reference to the Form 10-SB/A filed with the Commission on June 26, 2006). 10 (ii)* Joinder, Amendment and Consent Agreement between ComCam, Inc., the Company and HNI, LLC dated September 28, 2007 (incorporated by reference to the Form 10-QSB filed with the Commission on November 14, 2007). 10 (iii)* Amendment Agreement dated February 14, 2008 (incorporated by reference to the Form 10-K filed with the Commission on April 14, 2008). 10 (iv)* Amended and Restated Debenture between the Company and HNI dated July 10, 2009 (incorporated by reference to the Form 10-Q filed with the Commission on January 27, 2010). 10 (v)* Share Purchase Agreement between the Company, Pinnacle Integrated Systems, Inc., Robert Betty and Feng Brown dated December 30, 2009 (incorporated by reference to the Form 8-K filed with the Commission on December 31, 2009). 14 * Code of Ethics adopted March 24, 2008 (incorporated by reference to the Form 10-K filed with the Commission on April 14, 2008). 21 * Subsidiaries (incorporated by reference to the Form 10-K filed with the Commission on April 16, 2010). 31 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14 of the Securities and Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (attached). 32 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.
